Exhibit 10.1

FOURTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of July 17, 2017 by and among the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
POWER SOLUTIONS INTERNATIONAL, INC., a Delaware corporation (“Parent”),
PROFESSIONAL POWER PRODUCTS, INC., an Illinois corporation (“PPPI”), POWERTRAIN
INTEGRATION ACQUISITION, LLC, an Illinois limited liability company (“PIA”),
BI-PHASE TECHNOLOGIES, LLC, a Minnesota limited liability company (“Bi-Phase”;
Parent, PPPI, PIA and Bi-Phase are referred to hereinafter each individually as
a “Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”), and each of the parties listed on the signature pages hereto as
Loan Parties (together with Parent and Borrowers, collectively, jointly and
severally, “Loan Parties” and each, individually, a “Loan Party”).

WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Second
Amended and Restated Credit Agreement dated as of June 28, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, Borrowers, Agent and Lenders have agreed to modify the Credit
Agreement, subject to the terms and provisions hereof;

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 5 below and in reliance upon the representations and
warranties of the Loan Parties set forth in Section 6 below, the Credit
Agreement is amended as follows:

(a) Clause (i) of Section 2.10(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(i) the aggregate amount of the Revolver Commitments less the Availability
Block, less

(b) The definition of “Availability Block” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Availability Block” means an amount equal to $12,500,000.



--------------------------------------------------------------------------------

3. Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

4. Reaffirmation and Confirmation. Each Loan Party hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of such Loan Party,
and further acknowledges that there are no existing claims, defenses, personal
or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any other Loan Document. Each Loan Party hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations. The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by the Loan Parties in all
respects.

5. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date first written above upon the satisfaction of the
following conditions precedent:

(a) Each party hereto shall have executed and delivered this Amendment to Agent;

(b) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and

(c) No Default or Event of Default shall have occurred and be continuing.

6. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each Loan Party hereby represents and warrants to Agent and
Lenders, after giving effect to this Amendment:

(a) All representations and warranties contained in the Credit Agreement (other
than Sections 4.8 and 4.12 with respect to the facts and circumstances set forth
in the RSM Letter) and the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);

(b) No Default or Event of Default has occurred and is continuing; and

 

-2-



--------------------------------------------------------------------------------

(c) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of such Loan Party and are enforceable
against such Loan Party in accordance with their respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

7. Other Agreement. Commencing on the date hereof, Borrowers, Agent and Lenders
agree that the Obligations shall bear interest at a per annum rate equal to 1
percentage point above the per annum rate otherwise applicable under the Credit
Agreement until Borrowers deliver to Agent audited financial statements for the
fiscal year ended December 31, 2016 as required under Schedule 5.1 to the Credit
Agreement.

8. Miscellaneous.

(a) Expenses. Borrowers agree to pay on demand all Lender Group Expenses of
Agent in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment in accordance with the terms of the Credit
Agreement.

(b) Governing Law. This Amendment shall be a contract made under and governed
by, and construed in accordance with the internal laws of the State of Illinois.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic photocopy (i.e. “pdf”) shall be effective as delivery
of a manually executed counterpart hereof.

9. Release. In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its respective successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known as of the date of this
Amendment, both at law and in equity, which each Loan Party, or any of its
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case for or on account of, or in relation to, or in any way in connection
with any of the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.

[Signature pages follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS:    

POWER SOLUTIONS INTERNATIONAL, INC.,

a Delaware corporation

    By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

   

PROFESSIONAL POWER PRODUCTS, INC.,

an Illinois corporation

    By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

   

POWERTRAIN INTEGRATION ACQUISITION, LLC,

an Illinois limited liability company

    By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

    BI-PHASE TECHNOLOGIES, LLC, a Minnesota limited liability company     By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

LOAN PARTIES:     THE W GROUP, INC., a Delaware corporation     By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

    POWER SOLUTIONS, INC., an Illinois corporation     By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

    POWER GREAT LAKES, INC., an Illinois corporation     By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

    AUTO MANUFACTURING, INC., an Illinois corporation     By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

   

TORQUE POWER SOURCE PARTS, INC.,

an Illinois corporation

    By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

    POWER PROPERTIES, L.L.C., an Illinois limited liability company     By: The
W Group, Inc., as sole managing member     By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

   

POWER PRODUCTION, INC.,

an Illinois corporation

    By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

    POWER GLOBAL SOLUTIONS, INC., an Illinois corporation     By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

    PSI INTERNATIONAL, LLC, an Illinois limited liability company     By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

    XISYNC LLC, an Illinois limited liability company     By: The W Group, Inc.,
as sole managing member     By:  

/s/ John P. Miller

    Name:  

John P. Miller

    Title:  

Chief Executive Officer

Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Agent, as Lead Arranger, as Book Runner, and as a Lender     By:
 

/s/ Brian Hynds

    Name:   Brian Hynds     Title:   Vice - President

Signature Page to Fourth Amendment to Second Amended and Restated Credit
Agreement